       Case 3:21-cr-01820-JLS Document 24 Filed 07/21/21 PageID.44 Page 1 of 1
                                                                                    FILED
                                     UNITED STATES DISTRICT C UR" JUL 21 2021
                                   SOUTHERN DISTRICT OF CALI ORlc;;;I;:.::A_ _ _- J
                                                                                CLERK, U.S. DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                                   BY                          DEPUTY
                                                                  Case No. 21CR1820-JLS

                                                     Plaintiff,
                           vs.
                                                                  JUDGMENT OF DISMISSAL
HERIBERTO RODRIGUEZ-GUTIERREZ

                                               Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1- 8:1326(a), (b) - Attempted Reentry of Removed Alien (Felony)




 Dated:   ------.7<----+/~?c=i\_,_/_..,.,2J'+-----
